Citation Nr: 0205778	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  99-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE 

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death and eligibility to Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to May 
1976.  Further, the record reflects that he had additional 
service in the Reserves, which included various periods of 
active duty for training (ACDUTRA) and inactive duty 
training.  He died in July 1997, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which found that new and material evidence had not been 
submitted.

The appellant provided testimony at a videoconference hearing 
before the undersigned Board Member in December 1999, a 
transcript of which is of record.

This case was previously before the Board in March 2001, at 
which time the Board found that new and material evidence had 
not been presented.  The appellant appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a May 2001 Order, the Court, pursuant to a Joint 
Motion, vacated and remanded the Board's decision for 
consideration of Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
The Joint Motion stated, in part, that while the Board noted 
the passage of the VCAA, and found that the duty to assist 
had been met as required by the VCAA, it failed to adequately 
indicate whether it considered if the appellant was entitled, 
in light of the notice provisions of the new law, to 
additional notification from VA prior to the adjudication of 
her claim.


FINDINGS OF FACT

1.  Service connection was denied for the cause of the 
veteran's death by a September 1997 rating decision.  
Additionally, this decision found that eligibility to 
Dependents' Educational Assistance was not established.  The 
appellant was informed of this decision, and did not appeal.

2.  The evidence submitted to reopen the appellant's claims 
of entitlement to service connection for the cause of the 
veteran's death and entitlement to Dependents' Educational 
Assistance either does not bear directly and substantially 
upon the specific matters under consideration, or it is 
cumulative or redundant, or it is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of either of these claims.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision denying service 
connection for the cause of the veteran's death and 
eligibility for Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1997) 
(38 C.F.R. § 20.1103 (2001)).

2.  New and material evidence not having been submitted to 
reopen the claims of entitlement to service connection for 
the cause of the veteran's death, and entitlement to 
Dependents' Educational Assistance New under Chapter 35, 
Title 38, United States Code, the benefit sought on appeal is 
denied.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001); see also 66 Fed. Reg. 45620-45632 (August 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); VBA Fast Letter No. 01-13 (February 5, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The veteran's death certificate shows that he 
died in July 1997.  His immediate cause of death was listed 
as cardiac arrest, due to or as a consequence of coronary 
artery disease.  At the time of the veteran's death, service 
connection was in effect for left epididymitis and left 
hearing loss, each rated zero percent (noncompensable).  He 
had also been awarded nonservice-connected disability pension 
benefits.  In addition, the record reflects that the veteran 
had the following nonservice-connected disabilities: back 
injury; respiratory condition; nervous condition, anxiety, 
and depression; Crohn's disease with ulcer; prostatitis; 
bilateral hernia; rectal polyp; pancreatis; hearing loss of 
the right ear; hypertension; esophageal ulcer; 
atherosclerotic heart disease; peripheral vascular disease; 
and hemorrhoids.

The appellant asserts that the veteran sustained two back 
injuries, one after returning home from ACDUTRA in 1988, and 
the other while on ACDUTRA in 1988, after lifting a cargo 
parachute.  She contends, in essence, that as a result of 
these injuries, her husband required subsequent treatment for 
his back, which included the July 1997 placement of a 
morphine pump for back pain, which resulted in his fatal 
cardiac arrest.

Service connection was denied for the cause of the veteran's 
death by a September 1997 rating decision.  Additionally, 
this decision found that eligibility to Dependents' 
Educational Assistance was not established.  The appellant 
was informed of this decision, and did not appeal.

The evidence on file at the time of the September 1997 
decision included service medical records from both active 
duty and Reserve duty; service personnel records from the 
veteran's Reserve service; various private and VA medical 
records, to include records from the Social Security 
Administration (SSA), which cover a period from 1977 to 1994; 
statements and hearing testimony from the veteran concerning 
the various service connection claims he filed during his 
lifetime; and a copy of the veteran's death certificate.

The veteran's service medical records show no diagnosis of a 
heart disability or a chronic back disability.  In fact, both 
his heart and spine were clinically evaluated as normal on 
service examinations conducted in July 1972 and May 1976. 

No heart or back disability was diagnosed on a November 1977 
VA medical examination.  In fact, it was noted that the 
veteran had normal heart sounds, that his peripheral vessels 
were normal, and that there were no musculoskeletal defects.  
Similarly, no back and/or heart problems were noted in 
private medical records for the period from August to 
September 1977.

Medical records from July 1988 note that the veteran sought 
treatment for back pain, which he reported occurred after he 
fell down basement steps and landed on his "tail bone."  
Diagnosis was acute back strain.

A November 1988 periodic examination for the Reserves shows 
that the veteran's heart and spine were clinically evaluated 
as normal.  However, it was noted he had sustained a fracture 
of the sacrum and coccyx in July 1988, with no residuals.

Medical records from January 1989 show impressions of 
hypertension, well-controlled on medication; hyperlipidemia; 
history of elevated hemoglobin; history of elevated white 
count, with low-grade temperature and no specific symptoms; 
and recent pelvic fracture.  In addition, the veteran 
reported that his medical history included a ten (10) year 
history of hypertension.  Further, his mother, a grandmother, 
and a grandfather had hypertension and atherosclerotic heart 
disease, while a brother and sister both had hypertension and 
elevated cholesterol.  It was also noted that the veteran had 
sustained a sacral and coccygeal fracture in a fall in July 
1988.  The medical records reflect that he was subsequently 
treated on various occasions for his hypertension.

Records from June 1989 note that the veteran reported that he 
had been told by a chiropractor that he had a narrowing of 
his L-5, S-1 nerve foramen, and that he would eventually 
become completely lame.  Impressions included degenerative 
joint disease in the low back.  Records from July 1989 
include an impression of lumbar radiculopathy.  In August 
1989, the veteran reported that he was pushing some 
wheelchairs off the bus last Friday when he pushed one that 
had the brake still on and he sustained an immediate sharp 
pain in his low back.  Impression was low back strain.  

Also in August 1989, the veteran submitted a statement and a 
VA Form 21-4176, Report of Accidental Injury, in which he 
contended, in essence, that he was on drill weekend for the 
Reserves on July 10, 1988, when he went home and fell down 24 
steps, which resulted in a fracture of his sacrum and coccyx.  

Medical records from October 1989 again show an impression of 
lumbar radiculopathy.

A November 1989 report of medical examination reflects that 
it was recommended that the veteran be medically disqualified 
from Reserve duty by reason of chronic low back pain.  

In December 1989, the veteran underwent VA orthopedic and 
neuropsychiatric examinations.  At the orthopedic 
examination, he reported that he had sustained a low back or 
tail bone injury in July 1988, when he fell down the stairs, 
and he had been disabled since that time.  Final diagnosis 
from this examination was residual injury to the lumbosacral 
spine with fractured sacrum and coccyx.  At the 
neuropsychiatric examination, the veteran reported that he 
injured his lower back in November 1988 when he was lifting 
and moving parachutes while performing Reserve duties.  He 
reported that he sustained a ruptured disc at L-5, S-1.  
Diagnosis was ruptured intervertebral disc at L-5, S-1, 
complicated by headaches, secondary to repeated injections of 
the lower back.  VA X-rays taken of the veteran's lumbosacral 
spine in December 1989 revealed a normal lumbar spine, and 
arthritis of the sacrococcygeal joint.

The record reflects that the veteran was hospitalized at a VA 
medical facility from August to September 1991.  It was noted 
that lumbosacral spine film showed L5-S1 disc herniation with 
evidence of sacral fracture.  He ultimately underwent a 
laminectomy for L5-S1 with good results.  His discharge 
condition was noted as being stable.

In February 1992, the veteran underwent a new VA arranged 
medical examination for his back problems.  At this 
examination, the veteran reported that he fell in July 1988, 
and fractured his sacrum and coccyx.  While this originally 
healed up, in October 1989 he reportedly popped some discs 
while lifting a parachute.  He ultimately had laminectomy and 
fusion of his lumbar vertebrae in August 1991.  However, 
three weeks after the surgery, he slipped in the shower, 
which re-aggravated his previous disc problems as well as 
some additional discs.  Impression following examination was 
that the veteran had lumbar spine disease and herniated 
discs, as well as bladder neuropathy, numbness and pain in 
his legs, and he was unable to ambulate.  He also had a 
history of Crohn's disease, irritable bowel disease, 
esophageal reflux and pancreatitis, as well as hypertension.  

At a January 1993 personal hearing, the veteran testified 
that while he did have a nonservice-connected back condition, 
this condition was aggravated while on Reserve duty when he 
was packing a parachute.  

A December 1993 private medical statement noted that the 
veteran was admitted to private hospitalization in October 
1993 with intermittent sharp aching retrosternal chest 
discomfort progressing to a constant severe chest pain with 
radiation to the left mammary area.  The veteran's diagnoses 
included atypical chest pain of uncertain etiology, diuretic 
induced severe hypokalemia and a history of chronic disabling 
back pain.

A March 1994 catheterization report shows a diagnosis of 
atherosclerotic coronary artery disease.

In July 1997, the RO was informed of the veteran's death, and 
subsequently received a copy of the veteran's death 
certificate.  As noted above, this certificate shows that his 
immediate cause of death was cardiac arrest due to or as a 
consequence of coronary artery disease.  In August 1997, the 
appellant submitted a VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension by 
Surviving Spouse or Child, which noted that the veteran was 
in receipt of pension at the time of his death.

By a September 1997 rating decision, the RO denied service 
connection for the cause of the veteran's death, as well as 
entitlement to Chapter 35 education benefits.  The RO stated 
that service connection for the cause of the veteran's death 
was denied as there was no evidence of the disability causing 
death during service, nor any evidence of compensable 
manifestations of a cardiovascular disability during the one 
year presumptive period following service.  Additionally, 
there was no evidence of the service-connected disabilities 
having contributed substantially or materially to the cause 
of the veteran's death.  It is noted that the only evidence 
specifically identified by this rating decision were the 
veteran's death certificate; his service medical records for 
the period from July 1972 to May 1976; the November 1977 VA 
medical examination; and private hospital reports which 
covered a period from August to September 1977.

The appellant was informed of the September 1997 rating 
decision by correspondence dated in October 1997, and did not 
initiate an appeal by filing a timely Notice of Disagreement.  
Consequently, the decision is final.

The evidence added to the record since the September 1997 
rating decision includes a clinical report dated in November 
1989 from M.V.C., Col., USAFR, medical corps; a letter from a 
Department of the Air Force Area Defense Counsel on behalf of 
the veteran, dated in September 1994; an autopsy report dated 
in July 1997; a memorandum from the Department of the Air 
Force Headquarters Air Force Reserve Personnel Center, dated 
in March 1998; copies of dependent ID cards; copies of 
Request and Authorization for Active Duty Training/Active 
duty Tour; a chronological printout; and a transcript of the 
December 1999 videoconference hearing.

The November 1989 clinical report noted that the veteran 
presented with several medical defects - elevated hemoglobin, 
elevated white count, elevated cholesterol and elevated 
triglycerides; decreased auditory acuity, A.U., HFR, and 
history of fracture of sacrum and coccyx.  It was stated that 
all defects had been resolved with the exception of the 
fractured spine which had most recently caused the veteran to 
be declared "permanently incapacitated" due to a herniated 
nucleus pulposus.  This report ultimately recommended that 
the veteran be medical disqualified from Reserve service.

The September 1994 letter from Department of the Air Force 
Area Defense Counsel stated, in part, that after the veteran 
was cleared for worldwide duty following his first back 
injury at home, he sustained a second back injury during 
active duty hours, which resulted in degenerative back 
disease causing several health complications, which resulted 
in him being bound to a wheelchair.  However, the Area 
Defense Counsel acknowledged that he had not had access to 
the entire case file, or to the prior decisions of those 
involved in the process.

The July 1997 autopsy report noted that the veteran had been 
admitted to the hospital for the placement of a morphine 
pump, and he appeared to be in good condition immediately 
after surgery.  However, when he was checked again by the 
nursing staff he was found without a pulse, and a full code 
was instituted.  Despite all the medical management, the 
veteran did not respond.  His EKG remained flat-line, and he 
was pronounced deceased.  It was stated that the only finding 
of anatomic importance was the presence of three-vessel 
severe atherosclerotic vascular disease.  Further, the most 
severe disease was in the veteran's right coronary artery in 
which only approximately 10 percent of the lumen remained 
patent.  There was no evidence of ischemia or acute 
thrombosis.  Due to the lack of any other findings which 
would explain the veteran's clinical presentation, it was the 
opinion of the physician who conducted the autopsy that the 
veteran's cause of death was severe coronary atherosclerosis 
with apparent onset of arrhythmia/cardiac standstill.  The 
physician stated that it was well recognized that patients 
without thrombosis or ischemia who did have severe 
atherosclerosis may die unexpectedly, as in this case.  In 
addition, the clinical summary noted, in part, that the 
veteran had fallen in 1988 in a military accident and broke 
his coccyx, sacrum, and herniated an intervertebral disc.  
Also, it was noted that the evening before his admission, he 
was apparently struck by his son who was using a billy-club.

The March 1998 Memorandum from the Department of the Air 
Force Headquarters Air Force Reserve Personnel Center 
indicated that that the veteran was never placed on the 
Temporary Disability Retired List (TDRL), but was removed 
from the Retired Reserve upon his death and was never 
eligible for Reserve retired pay (the veteran was medically 
disqualified for worldwide duty in November 1989 for chronic 
low back pain due to an accident at his home in which he fell 
downstairs in July 1988 and fractured his sacrum and possibly 
coccyx).

At the December 1999 videoconference hearing, the appellant 
essentially contended that the veteran's death was due to his 
having sustained two back injuries in 1988, and that as a 
result of these injuries, her husband required subsequent 
treatment for his back, which included the July 1997 
placement of a morphine pump for back pain, which resulted in 
his fatal cardiac arrest.  Further, she testified that the 
veteran had a heart murmur when he entered active service.  
She also testified that he was taking medication prescribed 
by VA for high blood pressure while in the Reserves.  
Additionally, she testified that the veteran had had a slight 
heart attack while at home in June 1988.

Following the Court's May 2001 Order, the appellant's 
attorney submitted a statement in March 2002 which asserted a 
new theory of entitlement to service connection for the cause 
of the veteran's death pursuant to 38 U.S.C.A. § 1151.  The 
attorney stated that the appellant was currently a student in 
an Associates degree program for chemical dependency, part of 
a program to receive a Bachelors degree in drug counseling.  
As part of her training, the appellant had taken course work 
in pharmacology, in which she had studied the effects of 
taking combinations of drugs.  Based on her studies, the 
appellant believed that the Oxycodone the veteran was 
prescribed, taken in combination with medication for his high 
blood pressure, and psychiatric problems, caused or 
contributed materially to the veteran's death.  Moreover, the 
appellant asserted that her opinion was competent, insofar as 
she had received medical training specific to the interaction 
of the drugs the veteran was prescribed by VA.  Based upon 
her review of the medical literature, it was her opinion that 
it was negligent for VA to have prescribed Oxycodone with the 
veteran's other medications, and that that VA treatment 
caused or contributed to cause the veteran's death.  


Legal Criteria.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
training during which the veteran was disabled from an injury 
incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Inactive duty training includes duty prescribed for the 
Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the 
Army National Guard of the United States.  38 U.S.C.A. § 
101(26), (27).

The provisions of the 38 U.S.C.A. § 1151 provide that where 
any veteran shall have suffered an injury, or an aggravation 
of any injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or death of the veteran, disability 
or death compensation shall be awarded in the same manner as 
if such disability or death were service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended to 
provide as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and (1) the disability 
or death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was (A) carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or (B) an 
event not reasonably foreseeable . . .

These amendments to 38 U.S.C.A. § 1151 made by Public Law 
104-204 require a showing not only that the VA treatment in 
question resulted in additional disability but also that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  As these amendments apply to all claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997, they are applicable in the instant 
case.  See VAOPGCPREC 40-97.

For the purposes of dependents' educational assistance under 
Chapter 35, Title 38, United States Code, a surviving spouse 
of the veteran will have basic eligibility for benefits where 
the veteran had a permanent total service-connected 
disability in existence at the date of death; or where the 
veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807(a).  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

On November 9, 2000, the VCAA became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C. 5103A(g) (West Supp. 
2001) which states that nothing in section 5103A precludes VA 
from providing such other assistance as the Secretary 
considers appropriate.  However, these changes are applicable 
only to claims to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45620, 45628-45629.  Here, the veteran's 
claim was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  However, it does not appear that the 
appellant has identified any pertinent evidence that has not 
been obtained or requested by the RO.  Further, to the extent 
that VA has a duty to notify, the Board notes that the RO 
advised the appellant that she needed to submit new and 
material evidence to reopen her claim, including the 
regulatory standard for "new and material evidence" under 
38 C.F.R. § 3.156(a) by the July 1999 rating decision, and 
the August 1999 Statement of the Case.  The appellant was 
also informed of this standard by the prior Board decision of 
March 2001.  In addition, both the Statement of the Case and 
the prior Board decision included a summary of the legal 
requirements for substantiating a cause of death claim and 
eligibility for Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  The VCAA made no 
changes to these requirements.  Moreover, following the May 
2001 Court Order, the Board sent correspondence to the 
appellant's attorney informing him that he could submit 
additional argument and/or evidence in support of the 
appellant's claim, and the attorney did so in March 2002.  
Accordingly, the Board concludes that any duty to assist and 
duty to notify in the instant case has been fulfilled, and 
that no additional assistance to the appellant is required 
based on the facts of the instant case.

Analysis.  In the instant case, the Board finds that new and 
material evidence has not been presented to reopen the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death, nor her claim of 
eligibility to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.

At the time of the September 1997 rating decision, the 
evidence on file showed that the veteran's immediate cause of 
death was cardiac arrest, due to or as a consequence of 
coronary artery disease.  Further, at the time of the 
veteran's death, service connection was in effect for left 
epididymitis and left hearing loss, each rated zero percent, 
and he had been awarded nonservice-connected disability 
pension benefits.  It is noted that service connection had 
been denied for various medical disabilities during the 
veteran's lifetime, including a back disorder.  Service 
connection was essentially denied for the cause of the 
veteran's death because the evidence did not support a 
finding that the fatal heart disability was causally related 
to service, or that the service-connected disabilities caused 
or materially contributed to the veteran's death.

The additional evidence added to the file since the September 
1997 rating decision is "new" to the extent it was not on 
file at the time of the prior denial.  However, this evidence 
does not constitute "new and material evidence" within the 
meaning of the applicable law and regulations.  Some of the 
additional evidence is essentially cumulative in nature in 
that it tends to prove elements that were already established 
at the time of the September 1997 rating decision.

As noted above, the September 1997 autopsy report concluded 
that the veteran died of severe coronary atherosclerosis with 
apparent onset of arrhythmia/cardiac standstill.  However, 
this opinion is entirely consistent with the death 
certificate, which identified the veteran's immediate cause 
of death as cardiac arrest due to heart disease.  As such, 
the autopsy report is cumulative and redundant of the 
evidence previously on file.  38 C.F.R. § 3.156(a).

The Board acknowledges that the autopsy does note that the 
veteran had fallen in a military accident.  However, the 
notation in the autopsy report is inconsistent with the 
assertion that the veteran sustained two back injuries during 
service: the first, after returning from ACDUTRA where he 
fractured his sacrum and coccyx, and the second when he was 
handling parachutes while on ACDUTRA.  Even if the notation 
in the autopsy report were consistent with this assertion, no 
additional comments were made by the physician conducting the 
autopsy regarding this reported history of an in-service back 
injury; i.e., there is no suggestion that the veteran's fatal 
heart disease was related in any way to any residuals of a 
back injury or to treatment for a back injury.  Bare 
transcription of history does not transform the information 
into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Thus, this statement is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

Similarly, the September 1994 letter from Department of the 
Air Force Area Defense Counsel merely refers to the veteran 
sustaining a second back injury as noted above.  However, 
Area Defense Counsel admitted in his letter that he did not 
have access to the entire case file or to the prior decisions 
of those involved in the process.  Further, he does not 
provide an opinion that this purported second back injury 
caused or materially contributed to the veteran's death.  
Even if he did, nothing on file shows that this individual 
had the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, this 
statement is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

With respect to appellant's allegations that the veteran 
sustained two separate back injuries during 1988, the Board 
notes that the veteran made similarly assertions in 
conjunction with his claim of service connection for a back 
disorder, which was denied during his lifetime.  Thus, these 
assertions appear to be cumulative and redundant of the 
evidence previously of record.  38 C.F.R. § 3.156(a).

Even if the veteran did sustain a second back injury while on 
a period of ACDUTRA, there is still no competent medical 
evidence on file which bears directly and substantially upon 
whether this caused or materially contributed to the 
veteran's death from cardiac arrest due to or as a 
consequence of coronary artery disease.

The Board acknowledges that, in the March 2002 statement from 
the appellant's attorney, it was noted that the appellant was 
participating in an Associates degree program for chemical 
dependency, part of a program to receive a Bachelors degree 
in drug counseling, and that she had taken course work in 
pharmacology in which she had studied the effects of taking 
combinations of drugs.  Further, the Board also notes her 
alternative theory of service connection for the cause of the 
veteran's death pursuant to 38 U.S.C.A. § 1151.  However, 
despite the training the appellant has received, it appears 
to be in the nature of counseling people with chemical 
dependency problems.  There is nothing to indicate that she 
has received the necessary training and/or education to 
qualify her to make a competent medical opinion regarding the 
etiology of heart disabilities, to include the underlying 
coronary artery disease which resulted in the veteran's fatal 
cardiac arrest.  See Black v. Brown, 10 Vet. App. 279, 284 
(1997) [factors for consideration in assessing the medical 
competence to render an opinion as to medical causation 
include specific expertise in the relevant specialty and 
actual participation in the treatment].  Accordingly, the 
Board finds that the appellant's opinions relating the cause 
of the veteran's death to active service, to include periods 
of ACDUTRA, are not so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

As noted above, the appellant testified that the veteran had 
a heart murmur upon his entry into active service, and was 
taking high blood pressure medication while in the Reserves.  
Nevertheless, no competent medical evidence has been 
submitted which supports a finding that the veteran's heart 
disabilities (hypertension, atherosclerotic heart disease, 
peripheral vascular disease) were present during active 
service, to include ACUDTRA, or within one year following 
active service.  As to inactive duty for training, service 
connection may only be established for disability due to an 
injury incurred during such time, and not for a disease 
incurred during such time.  38 U.S.C.A. §§ 101(24), 1110, 
1131; 38 C.F.R. §§ 3.6, 3.307, 3.309.  

As mentioned above, the only evidence specifically identified 
by the September 1997 rating decision were the veteran's 
death certificate; his service medical records for the period 
from July 1972 to May 1976; the November 1977 VA medical 
examination; and private hospital reports which covered a 
period from August to September 1977.  The Board also 
acknowledges that he Court has noted that, pursuant to the 
Veterans Benefits Amendments of 1989, Pub. L. No. 101-237, 
§ 115, 103 Stat. 2062 , 2066 (1989), that beginning in 
February 1990 ROs were required to list "a summary of the 
evidence considered."  Eddy v. Brown, 9 Vet. App. 52, 58 
(1996); Dolan v. Brown, 9 Vet. App. 358, 362 (1996).  
However, in Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 2000), 
the Federal Circuit held that "absent specific evidence 
indicating otherwise, all evidence contained in the record at 
the time of the RO's determination ... must be presumed to have 
been reviewed by the Department of Veterans Affairs, and no 
further proof of such review is needed."  The Federal 
Circuit explicitly rejected the view that all evidence must 
be discussed.  Rather, it was held that an adequate 
"review" of the record did not require an explanation in 
the RO decision of the impact or lack thereof of every piece 
of evidence of record.  Here, while the September 1997 rating 
decision did not identify and discuss the records on file 
concerning the veteran's Reserve service, nor the medical 
records on file for the period following September 1977, none 
of this evidence supports a finding that the veteran's cause 
of death was causally related to service.  Moreover, the 
Board notes that the appellant did not specifically allege at 
the time of the prior decision that the veteran's death from 
cardiac arrest was due to his back disability, nor was there 
any competent medical evidence then or now which supports 
such a finding.  Consequently, there was no reason for the RO 
to address such an allegation at that time.

The Board finds that both the November 1989 clinical report 
and the March 1998 Memorandum from the Department of the Air 
Force Headquarters Air Force Reserve Personnel Center are 
cumulative and redundant of the evidence previously of record 
in that they reflect that the veteran was unable to continue 
with his duties in the Reserves because of his back 
disability.  Such evidence was on file at the time of the 
prior decision in September 1997.  Moreover, even if there 
were no such evidence, this evidence does not bear directly 
and substantially upon the specific matter of whether the 
veteran's death was causally related to active service, to 
include ACDUTRA.  38 C.F.R. § 3.156(a).

In summary, the evidence added to the record since the 
September 1997 rating decision is either redundant or 
cumulative of evidence previously of record to the extent it 
confirms the fact that the veteran died of a heart 
disability; or it does not bear directly and substantially 
upon the specific matter of whether the veteran's death was 
causally related to service; or it is not, either by itself 
or in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim as no competent medical 
evidence has been submitted which relates the veteran's death 
to active service, to include ACDUTRA.  There being no other 
evidence submitted to reopen the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, the Board concludes that new and material 
evidence has not been presented pursuant to 38 C.F.R. 
§ 3.156(a).

Regarding the Dependents' Educational Assistance claim, the 
Board notes that the veteran did not have a permanent total 
service-connected disability in effect at the time of his 
death.  In fact, his only service-connected disabilities in 
effect at that time were rated at zero percent.  Further, as 
noted above, the veteran died many years after service, and 
it has been determined that new and material evidence has not 
been presented to reopen the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
Accordingly, it follows that the appellant has not submitted 
new and material evidence to reopen her claim for Dependents' 
Educational Assistance; the additional evidence does not show 
she satisfies the eligibility requirements for this benefit.  
See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.156(a), 
3.807(a).  

For the reasons stated above, the Board concludes that new 
and material evidence has not been submitted to reopen the 
appellant's claims of service connection for the cause of the 
veteran's death and eligibility to Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.  Thus, the claims have not been reopened, and the 
September 1997 rating decision remains final.  Inasmuch as 
the appellant has not submitted new and material evidence in 
support of her request to reopen, the Board does not have 
jurisdiction to consider these claims or to order additional 
development.  See Barnett, supra.







ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death, and entitlement to Dependents' 
Educational Assistance New under Chapter 35, Title 38, United 
States Code, the benefit sought on appeal is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

